Oo 7m nN WD Ww BRB WD pP =

bBo wo bw PO KO KO KO DRO ROR om mm
oN DWN nH FF WY NY KH CO OO GB Qn WH FBP W NH KK CO

 

Case 3:18-cr-03469-GPC Document 22 Filed 06/12/19 PagelD.55 Page 1of1

Jason T. Conforti (Cal. Bar No. 265627)
LAW OFFICE OF JASON T. CONFORTI

 

 

550 West “C” Street, Suite 790
San Dicgo, California 92101
Telephone: (619) 274-8036
Fax: 619) 231-2002
Email: ason@conforti-turner.com
Attorney for Defendant:
Vincent Tarney
United States District Court
Southern District of California
(Hon. Gonzalo P. Curiel)
United States of America, Case No. 18 CR 3469-GPC
Plaintif, Acknowledgment by Vincent Tamey of
New Order fo Appear
V.
Judge: Hon. Gonzalo P. Curiel
Vincent Tarney, Prior Date: June 21, 2019 at 8:30 a.m.
Defendant. New Date: Oct. 25, 2019 at 8:30 a.m.
I, Vincent Tarney, the defendant in the above-captioned case, hereby
acknowledge and agree that the Sentencing Hearing currently set for June 21, 2019,

at 8:30 a.m. before Hon. Gonzalo P. Curiel, has been changed to October 25, 2019, at
8:30 a.m. before the Hon .Gonzalo P. Curiel.

I hereby acknowledge the Court’s Order to appear on October 25, 2019, at 8:30

a.m. before the Hon. Gonzalo P. Curiel. I understand that the terms and conditions of

the Release Order and Surety Agreement will remain in effect until further Order.-—
Dated: (p /| 2 ! a Cm
Vincent “Ee

18cr3469-GPC

J \Active Clients\Criminol'Tamey, Vincent\Pleadings\Acknowlelgment_New.Date_Sent VT.2019.6.3.wpd

 
